Citation Nr: 0611724	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder, status-post colectomy with a history of duodenal 
ulcer and ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. The veteran had a hearing before the RO 
in March 1999 and the transcript is of record.

The case was brought before the Board in February 2003, at 
which time the claim for service connection for a GI disorder 
was reopened and referred within the Board for further 
development pursuant to the Veterans Claims Assistance Act 
(VCAA). The claim was then remanded in October 2003 pursuant 
to Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) to allow the Agency 
of Original Jurisdiction (AOJ) to further assist the veteran 
in the development of his claims, including obtaining 
identified medical records, and to re-adjudicate the issue on 
its merits given due consideration of all newly obtained 
evidence. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

In August 2002 the veteran filed a claim for service 
connection for meningococcus meningitis and rheumatic fever. 
In April 2005, he claimed service connection for post-
traumatic stress disorder (PTSD).  These issues have not been 
addressed by the AOJ and therefore are REFERRED to the RO for 
proper adjudication.




FINDING OF FACT

The veteran does not have a gastrointestinal disorder 
attributable to service.


CONCLUSION OF LAW

The veteran's gastrointestinal disorder was not incurred in 
or aggravated by the veteran's military service, nor may it 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran claims that his current GI condition is a result 
of his active service. Specifically, the veteran alleges that 
in-service running aggravated his stomach condition, which he 
claims to have been a childhood problem. 


The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as ulcers, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). Here, the presumption is inapplicable because 
his DD-214 indicates that the veteran only served on active 
service for fifteen days. Additionally, the first record of a 
diagnosis for any GI disorder was not until March 1969, 
nearly four years after discharge, showing treatment for 
"ulcer flare-ups" by Dr. BJM, D.O.

In the absence of a presumption, service connection is 
established where there is medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Here the crucial inquiry is whether the veteran's current 
gastrointestinal condition can be linked to any remote 
incident of service. The Board concludes it cannot. Although 
his post-service treatment is well documented, there is no 
evidence that the veteran was ever treated for any stomach 
problems during service nor is there any medical evidence 
linking the veteran's current condition to service.

The veteran alleges that shortly after being drafted, he was 
hospitalized due to stomach problems, including rectal 
bleeding. He claims that he refused to return to active duty, 
notwithstanding a direct order to do so, because he felt his 
condition needed further treatment. Thereafter, he alleges he 
was placed in a stockade dispensary and subsequently allowed 
to go home under an honorable discharge on the condition that 
he did not seek a medical discharge. The veteran also claims 
he was never afforded a service entrance examination, which 
would have revealed his GI problems and prevented his 
induction into service. 

The veteran's service medical records simply do not verify 
the veteran's contentions. A May 1965 entrance examination is 
of record and shows no abnormalities at the time of induction 
other than the veteran's self reported history of "frequent 
indigestion." The service medical records do not indicate 
any treatment for stomach related conditions during his short 
time in service. His October 1965 separation examination, 
moreover, also lacks any indication of abnormalities or 
treatment for stomach disorders. The veteran was treated in a 
stockade dispensary in August 1965, but those records show no 
complaints, treatments or diagnoses of any gastrointestinal 
problem. 

There is also no corroboration of the veteran's statement 
that Dr. BJM authored a note stating he should not be 
inducted into service.  In 1989, while Dr. BJM was still 
alive, the RO requested the veteran's treatment records.  In 
response, Dr. BJM submitted a cover letter with his records 
for the veteran, stating that he was submitting treatment 
records from 1966 to the present.  There is no evidence, 
therefore, in the statement or the records from Dr. BJM that 
he ever treated the veteran prior to his period of military 
service.

After service, the medical evidence shows consistent and 
continuous treatment of the veteran's GI conditions from 
March 1969 to June 2004. The veteran was seen by Dr. BJM as 
early as February/March 1969 for "ulcer flare-ups." He was 
hospitalized in September 1973 for "GI bleeding of 
undetermined etiology" of several weeks' duration.  A 
November 1975 VA record for treatment of abdominal pain and 
blood in stool indicated complaints had been present since 
1974.  The veteran was ultimately diagnosed with ulcerative 
colitis in March 1982 and underwent a colectomy in May 1982.  
At the time of the surgery, he relayed a 10-year history of 
colitis symptoms, bringing it back to the early 1970s. The 
most recent medical records from 2003 and 2004 note the prior 
colectomy and the prior diagnosis of ulcerative colitis, 
indicating that the veteran's GI condition is currently in 
remission. 

The veteran was afforded a VA examination in June 2003 to 
determine the extent and etiology of any found 
gastrointestinal disorder. In a July 2003 opinion, a GI 
specialist reviewed the VA examination and other medical 
evidence in the file, diagnosing the veteran with irritable 
bowel disorder [IBD] and concluding that, "[f]rom the 
information available in the C-file, no causal relationship 
can be established between the IBD and service connection." 
No other medical provider has ever opined contrary to the 
July 2003 opinion.

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service.  The veteran's voluminous medical records from 1969 
clearly establish continuity of symptomatology.  However, if 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). There is no such evidence 
here and indeed the evidence is to the contrary.

The Board has considered the veteran's statements regarding 
in-service aggravation of a pre-existing condition. 
Specifically, the veteran alleges that his gastrointestinal 
problems began in early childhood and were aggravated due to 
in-service running. 

The veteran's childhood medical records do not confirm that 
the veteran had a diagnosed gastrointestinal disorder at that 
time. His May 1965 service entrance examination, moreover, is 
silent as to any such disorder except for the veteran's self 
reported history of "frequent indigestion." Under the 
applicable law, the veteran is entitled to the presumption of 
soundness at the time of service enrollment. See 38 C.F.R. § 
3.304(b). For reasons outlined above, however, the 
distinction is irrelevant here. That is, whether the 
veteran's current disorder initiated as a child or post-
service, there simply is no competent evidence linking the 
veteran's current condition to any remote incident of 
service.

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letter sent 
to the claimant in April 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The April 2004 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case because the VCAA was enacted during the 
pendency of the appeal. However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the claimant in 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2006.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file. Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. Pursuant to the Board's prior remand, 
the RO obtained any and all medical records identified by the 
veteran, to the extent possible. The RO also attempted to 
obtain VA medical records from Kansas City, MO from December 
1965 to January 1967. The request was done multiple times, 
each to no avail. The Board finds it would be fruitless to 
require the RO to make further attempts to obtain these 
records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded a medical examination in June 2003 
to obtain an opinion as to whether his gastrointestinal 
condition can be directly attributed to service. Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the claimant's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, status post-colectomy with a history of duodenal 
ulcer and ulcerative colitis is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


